In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
CATHERINE WOLSKI,        *
                         *                           No. 13-482V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: September 23, 2015
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                           in the amount to which respondent
                         *                           does not object.
             Respondent. *
*********************
Isaiah Kalinowski, Maglio, Christopher and Toale, P.A., Washington, DC, for
Petitioner;
Traci Patton, United States Dep’t of Justice, Washington, DC, for Respondent.

                UNPUBLISHED DECISION ON FEES AND COSTS1

       On September 22, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections to
certain items. Based on subsequent discussions, petitioner amended her application
to request $32,939.25, an amount to which respondent does not object. The Court
awards this amount.

       On July 17, 2013, Catherine Wolski filed a petition for compensation alleging
that the influenza (“flu”) vaccine, which she received on August 25, 2011, caused her
to suffer vaccine-related neuritis and neuropathy or Guillain-Barré syndrome
(“GBS”). Petitioner received compensation based upon the parties’ stipulation.
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master
will appear in the document posted on the website.


                                                 1
Decision, issued March 6, 2015. Because petitioner received compensation, she is
entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Prior to retaining Petitioner’s undersigned counsel of record, Petitioner was
represented briefly by attorney Sherry Beshay. Petitioner seeks $31,836.75 in
attorneys’ fees and costs and $1,102.50 to former counsel Sherry Beshay. In
compliance with General Order No. 9, petitioner states that while represented by
Maglio, Christopher and Toale, PA, she did not incur costs related to the litigation of
this matter. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

        After reviewing the request, the Court awards the following:

        A. A lump sum of $31,836.75 in the form of a check made payable
           jointly to petitioner and petitioner’s attorney, Isaiah Kalinowski,
           of Maglio, Christopher and Toale, PA, for attorneys’ fees and
           other litigation costs available under 42 U.S.C. § 300aa-15(e), and

        B. A lump sum of $1,102.50 in the form of a check made payable
           jointly to petitioner and petitioner’s former counsel Sherry
           Beshay, Esq.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Shannon Proctor, at (202) 357-
6360.

        IT IS SO ORDERED.

                                               s/Christian J. Moran
                                               Christian J. Moran
                                               Special Master




                                           2